FILED
                           NOT FOR PUBLICATION
                                                                             MAR 15 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    17-36008

             Plaintiff-Appellee,                D.C. Nos.    1:16-cv-00083-SPW
                                                             1:08-cr-00014-SPW-1
 v.

CAMILLE ADAMS,                                  MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted December 9, 2021**
                              Seattle, Washington

Before: McKEOWN and BADE, Circuit Judges, and FITZWATER,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
      Federal prisoner Camille Adams (“Adams”) appeals the denial of his motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct his 18 U.S.C. § 924(c)

convictions and sentence. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253.

We review de novo the denial of a § 2255 motion, United States v. Aguirre-Ganceda,

592 F.3d 1043, 1045 (9th Cir. 2010), and we affirm.

      Adams’s contention that aiding and abetting Hobbs Act robbery is not a crime

of violence under 18 U.S.C. § 924(c)(3)(A) is foreclosed by our precedent. See Young

v. United States, 22 F.4th 1115, 1122!23 (9th Cir. 2022) (explaining that there is “no

distinction between aiding-and-abetting liability and liability as a principal under

federal law[,]” and holding that “aiding and abetting a crime of violence, such as

armed bank robbery, is also a crime of violence”). Because Hobbs Act robbery is a

crime of violence, see United States v. Dominguez, 954 F.3d 1251, 1260!61 (9th Cir.

2020), and aiding and abetting a crime of violence is also a crime of violence, see

Young, 22 F.4th at 1122!23, we affirm the district court’s denial of Adams’s § 2255

motion.

      AFFIRMED.




                                         -2-